Ness, Justice:
This appeal is from an order directing appellant Mary L. Dowling to reconvey a remainder interest in certain real property and repay $25,286.93 plus interest from October 31, 1974, which she held in a constructive trust for the benefit of respondent Martha Lanford’s deceased husband.
A reference was held, but the master who presided over the hearing lost jurisdiction of the case and another was assigned to file the report. On appeal from his report, it was stipulated to the trial court the only questions involved were evidentiary and the trial judge concurred fully in the master’s findings. As those findings are supported by the greater weight of the evidence, we affirm whether we apply the one-or-two-judge rule. Se, e. g., Newton v. Boggs, S. C., 262 S. E. (2d) 741 (1980) ; Georgia R. R. Bank & Trust Co. v. Doolittle, 272 S. C. 249, 252 S. E. (2d) 556 (1979); Townes Associates, Ltd. v. City of Greenville, 266 S. C. 81, 221 S. E. (2d) 773 (1976). Accordingly, the appeal is dismissed.
Appeal dismissed.
Lewis, C. J., Littlejohn and Gregory, JJ., and Walter T. Cox, III, Acting Associate Justice, concur.